PER CURIAM.
Petitioner is in prison for armed robbery, burglary, grand theft and grand theft auto and has filed a motion for leave to apply for Writ of Error Coram Nobis, alleging that he has discovered new evidence regarding his conviction. His claim of newly discovered evidence must be raised in the trial court under a Rule 3.850 motion. See Richardson v. State, 546 So.2d 1037 (Fla.1989). The motion for leave to proceed is denied, without prejudice to file a Rule 3.850 motion in the trial court.
WRIT DENIED.
DAUKSCH, COBB and DIAMANTIS, JJ., concur.